LAGESEN, J.,
dissenting.
I agree with the majority opinion’s conclusion that the evidence was insufficient to support appellant’s commitment on the ground that she was a danger to others at the *759time of commitment. I disagree, however, with its conclusion that the evidence is insufficient to support appellant’s commitment on the ground that she was a danger to self.
The scope of the disagreement is narrow. We agree that the evidence would support a finding that, at the time of the hearing, appellant, as a result of her mental disorder, would again “engage in conduct similar” to that in which she had engaged four months earlier. 281 Or App 750. That is, we agree that the evidence would permit a factfinder to infer that, absent commitment, appellant would be back in traffic in the same way she had been four months earlier. We disagree, however, as to whether the evidence in the record would permit a finding that appellant’s previous interaction with traffic was of the type that put her at risk of serious physical harm, so as to permit appellant’s commitment as a danger to self upon a finding that she likely would repeat that conduct. See, e.g., State v. D. R., 239 Or App 576, 586, 244 P3d 916 (2010) (upholding commitment of person who previously had interacted with traffic in a way that posed a risk of serious physical harm where record also supported finding that, as a result of a mental disorder, person would repeat that conduct absent commitment). The majority opinion concludes that it would be speculative on this record to find that appellant was at risk of serious physical harm during her prior encounter with traffic; I would conclude otherwise.
The evidence in the record about appellant’s previous traffic incident consists of (1) the testimony of the police officer who responded to the calls about appellant’s behavior; and (2) statements by officers, treatment providers, and appellant in appellant’s medical records describing the incident. Appellant’s medical records were admitted into evidence without objection, and without limitation as to how the trial court could consider them in making its decision. That evidence shows the following facts: appellant, who was suffering delusions of being Mary Magdalene, was found in the middle of Reed Market Road at its intersection with 15th Street in Bend. Reed Market Road is a busy road, it was a busy time of day, and appellant was “dangerously close to the cars” and “not moving when cars were coming close to her.” *760Police, responding to multiple reports that appellant “was a hazard [and] a danger to herself [and] others,” arrived to discover appellant in the street with traffic backed up in all directions, and persuaded appellant to come to the side of the road. However, appellant soon “r[a]n away” from officers, entered the middle of the road, and began walking down the middle of one of the lanes of travel. Police forcibly removed appellant from traffic, and took her to the hospital. There, in reporting the incident to the persons who would be treating appellant, officers explained that appellant had been “dodging the traffic,” and appeared to be either suicidal or so delusional that she did not apprehend the danger presented by traffic. Appellant later told treatment personnel that there had been no cars where she was standing in the road.
Those facts, in my view, permit the inference that appellant was at risk of serious physical harm during the prior incident. It is true, as the majority opinion notes, that there is no direct evidence that any cars had to swerve to avoid hitting appellant. 281 Or App 752. However, I do not think such evidence is necessary to permit an inference that appellant faced a real risk of getting hit by a car and suffering serious physical injury as a result. Again, appellant was “dodging the traffic” in a busy street at a busy time of day, coming “dangerously close” to cars all while unaware that cars were present. Witnesses describing her conduct characterized it as either suicidal or so delusional that she did not understand the risk posed by the cars. Although the additional evidence in the record indicates that appellant was not, in fact, suicidal, but, instead, was unable to comprehend the risks of traffic due to her delusions, regardless of what motivated appellant’s conduct, the descriptions of it permit the reasonable inference that it was life-threatening in nature.
In addition, to the extent that this is a close case on the record, I am inclined to afford some deference to the trial court’s assessment of the risk posed to appellant by traffic at the intersection in question. The hearing transcript indicates that all participants in the proceeding, as members of the Bend community, were familiar with the locations in which appellant interacted with traffic, and undoubtedly were aware of the conditions at the intersection of Reed Market Road and 15th Street, including, for example, that the speed *761limit on Reed Market Road at 15th Street transitions from 35 mph to 40 mph, and that the speed limit on 15th Street at that location is 40 mph.1 See OEC 201(b) (providing for judicial notice of facts “[generally known within the territorial jurisdiction of the trial court,” or “ [c] apable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned”). In other words, a local factfinder could infer, based on knowledge about local roads, that the intersection where appellant’s incident occurred was a place where traffic was likely to be coming fast until it was brought to a halt by appellant’s presence, given the other affirmative evidence presented about the particular circumstances of the incident.
I note that, in concluding to the contrary, the majority opinion relies on cases decided during the time period in which we reviewed de novo in civil commitment cases. In particular, the majority opinion echoes the emphasis those cases place on how persuasive the evidence must be to satisfy the state’s burden of proof in a civil commitment case. 281 Or App at 750. Although I acknowledge that we concluded in State v. B. B., 240 Or App 75, 84, 245 P3d 697 (2010), that our de novo decisions remain precedential — and, thus, the majority opinion’s reliance on those cases is consistent with B. B. — I question that continued reliance for two reasons.
First, our continued reliance on de novo case law risks obscuring what our role is when we do not review de novo. As I have pointed out before, Weis v. Hippe, 269 Or App 785, 809-10, 347 P3d 788 (2015) (en banc) (Lagesen, J., concurring), rev allowed, 358 Or 611 (2016), absent a decision to review de novo, our task on appellate review does not entail evaluating how persuasive the evidence is. Id. That task belongs to the factfinder; our job on review is to evaluate whether the evidence would permit the factfinder to reach the result that it did. See id. In view of that change in our role, our prior statements about how persuasive the evidence need be are beside the point for purposes of non-de novo review, and do not properly bear on our decisions in *762cases where we elect not to review de novo. Yet we continue to reiterate those statements regarding how persuasive the evidence must be, as if those statements are relevant to our role on non-cfe novo review, suggesting that we are, in fact, conducting some sort of review of the persuasiveness of the evidence.2 There is nothing legally wrong with that; ORS 19.415 (3) (b)3 confers upon us the continued authority to act as factfinder in these cases, and there may be good reasons to do so, given the interests at stake in civil commitment cases. My point, simply, is this: our de novo review case law, and its emphasis on how persuasive the evidence must be in civil commitment cases, is not particularly germane to our role in non -de novo review cases, and our continued reliance on that case law as authoritative in non-de novo review cases may be giving rise to confusion as to what that role is.
Second — and this is a variation on my first point— because of the fundamental differences between our role when we review de novo and act as factfinder, and our role when we do not act as factfinder on review, it is questionable how much precedential weight we should give to decisions in which we were acting as the trier of fact. To be sure, some of our prior opinions in civil commitment cases answered questions of statutory construction and constitutional law, and must be afforded precedential weight on those questions. However, many of our decisions simply represent our take on the evidence in the case at hand.
In addressing the same issue with respect to its own opinions, the Supreme Court has cautioned against affording precedential weight to decisions which reflect that court’s exercise of its fact-finding function on de novo review, *763explaining that “the findings that other justices have made while sitting as triers of fact on records unique to the cases before them do not establish rules of law to be applied to” the court’s subsequent determinations in similar cases. Willbanks v. Goodwin, 300 Or 181, 199, 709 P2d 213 (1985); see also Reynolds Metals Co. v. Dept. of Rev., 299 Or 592, 597, 705 P2d 712 (1985) (“Indeed, in the process of publicly sifting the evidence, we have sometimes expressed a ‘holdings’ what are really only ‘findings,’ and this has led to confusion as to what rules of law are laid down in our cases.”). We previously indicated that we would take a similar approach with respect to our own de novo review civil commitment cases, noting that it often would not be appropriate to assign precedential weight to our dispositions in such cases. State v. Watkins, 35 Or App 87, 90, 581 P2d 90 (1978) (“We do not intend to write detailed opinions in future civil commitment cases where the issues are essentially factual and a statement of the evidence would have little or no precedential value for courts or counsel.”). I would resume that approach, and discontinue our reliance on our civil commitment decisions in cases decided on de novo review, except where it is clear that a decision represents the resolution of a question of statutory construction or other question of law. I would do so to avoid the risk of erroneously treating a factual determination that we were not persuaded by the evidence in a particular case that we decided on de novo review as a binding legal determination that the evidence described would be legally insufficient to support a different finding.
In sum, I would conclude that the evidence presented below was sufficient to permit the trial court to find that appellant posed a danger to herself and, in particular, to find that appellant was at risk of serious physical injury by being hit by a car as of the time of the commitment hearing. Although that finding would not be compelled by the record — a trial court could weigh the evidence differently and find otherwise that it was not persuaded that appellant was at risk of serious physical injury from traffic — the finding is a permissible one.
I therefore respectfully dissent from the contrary conclusion reached by the majority opinion.

 Or. Dep’t of Transp., Speed Zone Order No. J7864 (Oct 12, 2006) (setting speed limit for 15th Street); Or. Dep’t of Transp., Speed Zone Order No. J7567 (May 31, 2005) (setting speed limit for Reed Market Road).


 See, e.g., State v. E. D., 264 Or App 71, 73, 331 P3d 1032 (2014) (explaining that evidence supporting commitment decision must be "of extraordinary persuasiveness”); State v. K. K. G., 267 Or App 319, 320-21, 340 P3d 735 (2014) (emphasizing the need for extraordinarily persuasive evidence); State v. A. D. S., 258 Or App 44, 47, 308 P3d 365 (2013) (discussing how the state bears the heavy burden in civil commitment cases, that the evidence must be “extraordinary persuasiveness,” and how “[w]e consider the evidence in the record under that standard” in order to determine whether it is sufficient to support the decision on review); State v. D. M., 245 Or App 466, 470, 263 P3d 1086 (2011) (same).


 OES 19.415(3)(b) provides that in an appeal in an equitable case, “the Court of Appeals, acting in its sole discretion, may try the cause anew upon the record or make one or more factual findings anew upon the record.”